Quinn-Brintnall, J.
¶30 (dissenting) — I disagree with the majority’s decision to review the public trial right on the merits and, therefore, respectfully dissent. The majority holds that privately interviewing four prospective jurors who were never seated on the jury was a courtroom closure that violated David Erickson’s and the public’s right to a public trial. Although I agree that trial courts have a duty to apply the Bone-Club10 factors before closing a courtroom, in my opinion Erickson invited this error and may not now complain that his personal public trial right was violated. Moreover, Erickson does not have standing to assert the public’s right.
¶31 Initially, I note that Erickson invited any error regarding his personal right to a public trial. Under the invited error doctrine, a court should decline to review a claimed error if the appealing party induced the court to err. State v. Henderson, 114 Wn.2d 867, 870, 792 P.2d 514 (1990). This invited error doctrine applies even to manifest constitutional errors. State v. McLoyd, 87 Wn. App. 66, 70, 939 P.2d 1255 (1997). Here, Erickson submitted a jury qúestionnaire in which he asked potential jurors whether they wanted private interviews. Erickson agreed with the trial court’s decision to begin private interviews of jurors. Then, Erickson and the prosecutor proceeded to privately interview the four potential jurors who wanted to answer certain questions in a private forum. By submitting the jury questionnaire and conducting private questioning without objection, Erickson agreed that the courtroom should be “closed” for this very limited purpose and very short duration. Cf. In re Pers. Restraint of Orange, 152 Wn.2d 795, 825, 827, 100 P.3d 291 (2004) (Madsen, J., concurring, and Ireland, J., dissenting) (noting that de minimis courtroom closures do not violate public trial rights); see also State v. Easterling, 157 Wn.2d 167, 180-81, 137 P.3d 825 (2006); State v. Brightman, 155 Wn.2d 506, 517, 122 P.3d 150 (2005) (declining to rule on whether de minimis courtroom closures implicate the right to a public trial). He should not *213now be heard to complain that the closure he requested was improper.
¶32 The invited error doctrine is an important aspect of our appellate process that was crafted to prevent the injustice of a party benefiting from an error that he caused or should have prevented. City of Seattle v. Patu, 147 Wn.2d 717, 720, 58 P.3d 273 (2002). In my opinion, such an injustice could be prevented today by applying the doctrine. The doctrine’s application makes particular sense here, where the trial court understandably did not believe it was closing the courtroom, no one objected or even mentioned closure, and there are extremely strong public interests in allowing private interviews of potential jurors on matters of sexual abuse.
¶33 Erickson argues that if this court determines that he invited this error, then he received ineffective assistance of counsel. I strongly disagree. Counsel is not ineffective for making tactical decisions. State v. Cienfuegos, 144 Wn.2d 222, 227, 25 P.3d 1011 (2001) (quoting State v. Hendrickson, 129 Wn.2d 61, 77-78, 917 P.2d 563 (1996)). Where, as here, the defendant needs to inquire into potential jurors’ sexual experiences, the parties have fundamentally important reasons to allow potential jurors to answer such questions privately. Regarding sexual abuse, privacy is essential to encourage candid and truthful answers. Candid and truthful answers are essential to allow an attorney to soundly exercise challenges to the jury pool, thus ensuring an unbiased and unprejudiced jury. And the right to an unbiased and unprejudiced jury is an essential component of a defendant’s constitutional right to a fair trial. State v. Davis, 141 Wn.2d 798, 824, 10 P.3d 977 (2000). As the record here revealed, three of the jurors who wanted private interviews admitted that they were sexual abuse victims. This is just the sort of candor that attorneys require to ensure a fair trial and are not likely to achieve without privacy. Erickson’s counsel was not ineffective for suggesting and agreeing to conduct private questioning on these delicate issues.
*214¶34 The remaining question is whether Erickson has standing to invoke the public’s right to a public trial. I would hold that he does not.11 The standing doctrine generally prohibits a party from suing to vindicate another’s rights. Haberman v. Wash. Pub. Power Supply Sys., 109 Wn.2d 107, 138, 744 P.2d 1032, 750 P.2d 254 (1987), appeal dismissed, 488 U.S. 805 (1988). Apparently, our Supreme Court has never been asked to rule on whether a criminal defendant may assert the public’s right to a public trial, although it has ruled on the public’s right through a criminal defendant’s appeal.12 Bone-Club, 128 Wn.2d at 259. Article I, section 10 of the Washington Constitution sets forth the public’s right to the open administration of justice, including the right to public trials. Bone-Club, 128 Wn.2d at 259. Members of the public — including courtroom spectators, members of the media who wish to cover the trial, and even an attorney in his or her individual capacity — are proper parties to appeal courtroom closure under this constitutional provision. Erickson is not arguing that he was excluded from the courtroom. He was not. And he does not claim that he stands in the public’s shoes here. He does not.
¶35 More importantly, this is not a situation in which the defendant’s and the public’s right to public trial are aligned to the degree that the defendant can fairly represent the public’s interests in exercising its public trial rights. Rather, here, those rights conflict. As demonstrated at trial, Erickson had a strong interest to hold private interviews in *215order to encourage potential jurors’ candor while protecting them from the embarrassment inherent in discussing publicly, perhaps for the first time and under oath, the sexual abuse they suffered. Private voir dire in sexual abuse cases gives the defendant a tactical advantage and is crucial to protect his constitutional right to fully participate in selecting an unbiased and unprejudiced jury.
¶36 The public, in contrast, had an interest to know about the jury proceedings, learn how and why potential jurors were challenged, and oversee the trial to prevent and discover any abuses in the legal system.13 Erickson was present and benefited from private voir dire; he did not represent the public’s interests in this case. In other circumstances where the defendant’s and public’s trial rights conflict, the defendant’s rights and prerogatives generally trump the public’s rights and prerogatives. For example, the defendant may waive his rights to a speedy trial, a jury, and a trial without regard to the public’s interests except to the extent that court rules and legislation embody those public interests.14 Our high court has made these rulings despite the fact that our constitution announces the public’s right that “[j]ustice in all cases shall be administered openly, and without unnecessary delay.” Wash. Const. art. I, § 10.1 would hold that the defendant’s and public’s interest in a public trial are not sufficiently aligned here to grant *216Erickson standing to assert that the proceedings violated the public’s right under article I, section 10.
¶37 In summary, I would hold that Erickson invited the error alleged regarding his personal right to a wholly public jury trial, his attorney employed sound jury selection tactics to ensure his right to a fair trial, and Erickson does not have standing to represent the public’s interest in a public trial. Accordingly, I respectfully dissent.

 State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).


 I am aware of a recent holding to the contrary. See State v. Duckett, 141 Wn. App. 797, 804-05, 173 P.3d 948 (2007).


 Cases outside this jurisdiction are similarly unhelpful. See Hutchins v. Garrison, 724 F.2d 1425, 1432 (4th Cir. 1983) (assuming, in arguendo, defendant’s standing to assert public’s claim of First Amendment violation based on courtroom closure when issue failed on the merits), cert. denied, 464 U.S. 1065 (1984); Tharp v. State, 362 Md. 77, 119, 763 A.2d 151 (2000) (holding that the petitioner’s trial attorney had the right, as a member of the public, to challenge a courtroom closure on the public’s behalf); Commonwealth v. Jaynes, 55 Mass. App. Ct. 301, 312, 770 N.E.2d 483 (declining to sua sponte raise “serious question” of whether defendant had standing to raise public’s right to public trial when issue is “distinct” under state law and defendant’s claim failed on the merits), review denied, 437 Mass. 1108 (2002).


 The right to a public trial is based partially on the theory that the “knowledge that every criminal trial [is] subject to contemporaneous review in the forum of public opinion [will constitute] an effective restraint on possible abuse of judicial power.” United States v. Kobli, 172 F.2d 919, 921 (3d Cir. 1949).


 See, e.g., State v. Stegall, 124 Wn.2d 719, 729, 881 P.2d 979 (1994) (relying on language of court rule to hold that a defendant may waive his right to a 12-person jury); State v. Martin, 94 Wn.2d 1, 5, 614 P.2d 164 (1980) (holding that the State may not prevent a defendant from entering a guilty plea that is valid under a court rule, even in a death penalty case); State v. Williams, 85 Wn.2d 29, 32, 530 P.2d 225 (1975) (holding that the defendant may waive his right to a speedy trial under a court rule, which embodies the public’s right to a speedy trial); see also Gannett Co. v. DePasquale, 443 U.S. 368, 383-84, 99 S. Ct. 2898, 61 L. Ed. 2d 608 (1979) (holding that, given the defendant’s waiver, the public cannot demand a jury trial based on social interest in that mode of fact finding and cannot prevent a continuance to protect speedy trial right).